Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Applicant’s election without traverse of embodiments shown in Figures 1-6 was received on December 8, 2020 in response to the previous examiner’s restriction requirement as set forth in the Office action mailed on October 8, 2020.  Applicant’s reply is acknowledged.  Upon reconsideration, the aforementioned restriction requirement is withdrawn.  Accordingly, claims 1-11 are examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific base film, specific temporary adhesive layer, and specific mask material layer, does not reasonably provide enablement for broadly claimed mask-integrated surface protective tape (“protective tape”) as claimed in claims 1, 2, 4, and 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Specifically, claims 1, 2, 4, and 8 are broader in scope than enabling disclosure in the specification such that undue experimentation is required in order to make and use the claimed inveniton.   See MPEP 2164.01 and 2164.08. 

In accordance with In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), following are examiner’s reasons as to why the claimed invention is not enabled. MPEP 2164.01. 

The Scope Of The Claims

Claims 1, 2, 4, and 8 are broader in scope. Specifically, the protective tape of claim 1 includes a generic base film, a generic temporary adhesive layer, and a generic mask material layer.  Claim 1 is open to presence of any base film (organic or inorganic), any adhesive that can be construed as “temporary”, and any layer that can function to cover another layer as “mask material layer”.  Moreover, claims 2 and 4 recite specific properties of the generically claimed mask material layer and the laminate respectively.  Further, claim 8 recites that the generically claimed mask material layer is ecific compositions of the base film, the temporary adhesive layer, and the mask material layer.  See e.g. paragraphs 0077, 0084-0093, and 0106-0122 of US Patent Application Publication No. 2020/0017728 A1 of the present application (“the published application”).  

The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art

The present invention eliminates need for forming a separate mask on a surface of a wafer during plasma dicing process to manufacture semiconductor chips by utilizing mask-integrated surface protective tape with a release liner (0007-0011 of the published application).  The claimed protective tape has following layers in order a base film/a temporary adhesive layer/a release film/a mask material layer/release liner (claim 1).  Further, the release film and the release liner have one surface that is release-treated and these surfaces are in contact with the mask material layer.  Moreover, the peel strength between the release liner and the mask material layer is smaller than the peel strength between the release film and the mask material layer. 

The state of the prior art and the level of ordinary skill in the art is disclosed by Hiroshima et al. (US 2017/0069522 A1).  Hiroshima discloses a method of forming a mask pattern, a method of processing substrate, and a method of fabricating chips 
Working Examples 

Specification includes working examples.  See paragraphs 0163-0174 of the published application.  However, the working examples disclose specific compositions of the temporary adhesive and the mask material layer (see paragraphs 0165-0169). 

Quantity of Experimentation

The amount of experimentation to make and/or use the invention according to the full scope of claims 1, 2, 4, and 8 is high, because claims recite generic base film, generic temporary adhesive layer, and generic mask material layer.  

Based on the above, claims 1, 2, 4, and 8 are broader in scope than the specification. Accordingly, undue experimentation is required in order to make and use the claimed invention. 

The aforementioned rejection can be overcome by reciting specific compositions of the base film, the temporary adhesive layer, and the mask material layer commensurate in scope with the specification. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchiyama et al. (US 10,916,441) discloses a method for producing semiconductor chips. Yokoi et al. (US 10,916,439B2) discloses mask integrated surface protective film.  Yokoi et al. (US 10,307,866B2) discloses a method of producing a semiconductor chip, and a mask integrated surface protective tape. Kita et al (US 2006/0154066A1) discloses a wafer processing tape.  Morishima et al. (US 2007/0141330A1) discloses a wafer processing tape. Yabuki et al. (US 2008/0008881 A1) discloses a wafer-dicing adhesive tape.  Harikai et al. (US 2010/0048001 A1) discloses plasma dicing apparatus and method of manufacturing semiconductor chips.  Arahashi, Tomomi et al. (JP 2014-192204A) discloses an adhesive tape for protecting a semiconductor wafer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
February 24, 2021